UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4813
CYNTHIA ATHENA BURNS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
               G. Ross Anderson, Jr., District Judge.
                             (CR-99-898)

                      Submitted: May 17, 2001

                      Decided: May 25, 2001

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin Thomas Stepp, Assistant Federal Public Defender, Green-
ville, South Carolina, for Appellant. David Calhoun Stephens, Assis-
tant United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. BURNS
                              OPINION

PER CURIAM:

   Cynthia Athena Burns was convicted by a jury of three counts of
mail fraud, in violation of 18 U.S.C. § 1341 (1994), for which she was
sentenced to eighteen months imprisonment.* Burns’ counsel has
filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), addressing whether: (1) the evidence was sufficient to sustain
Burns’ conviction, and (2) the district court erred in denying Burns’
motion for a new trial based on juror misconduct. Burns was informed
of her right to file a pro se supplemental brief, but has not done so.

    The jury’s verdict "must be sustained if there is substantial evi-
dence, taking the view most favorable to the Government, to support
it." Glasser v. United States, 315 U.S. 60, 80 (1942). The court must
also "allow the Government the benefit of all reasonable inferences
from the facts proven to those sought to be established." United States
v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). With these stan-
dards in mind, we find that there was sufficient evidence to sustain
Burns’ conviction.

   Burns also argues that the district court erred in denying her motion
for a new trial based on alleged improper contact with a juror. A
claim of private contact, communication, or tampering with a juror
creates a presumption of prejudice. Remmer v. United States, 347
U.S. 227, 229 (1954). The presumption of prejudice is rebuttable,
however. Id. A defendant must support a claim of extrajudicial juror
contact by competent evidence, and show that the contact was more
than innocuous. Howard v. Moore, 131 F.3d 399, 422 (4th Cir. 1997).
Burns cannot meet this burden. Moreover, the district court acted
properly when the situation came to its attention, and we find no error
in its determination that a new trial was not warranted.

   In accordance with Anders, we have reviewed the entire record and
find no reversible error. We therefore affirm. This court requires that
counsel inform her client, in writing, of his right to petition the

  *After Burns filed her notice of appeal, the district court reduced her
sentence to twelve months and one day.
                        UNITED STATES v. BURNS                         3
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED